IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-22-00061-CR

                           IN RE WILLIAM CHARLES WEBB



                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2012-678-C2


                                      Original Proceeding


                               MEMORANDUM OPINION


        Relator’s petition for writ of mandamus filed on March 4, 2022, is denied.



                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Smith,
       and Justice Wright1
Petition denied
Opinion delivered and filed March 23, 2022
Do not publish
[OT06]


        1  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003,
75.002, 75.003.